Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 3 and 4, filed 6/22/21, with respect to the drawing, specification, and claim objections have been fully considered and are persuasive. The objections to the drawing, specification, and claim have been withdrawn, as was also discussed in the interview held on 6/18/21.
Allowable Subject Matter
Claims 1-11 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses a power sensing and indication circuit, comprising: a first device connector coupled to a first output voltage port of a controller and configured to charge a first device that is coupled to the first device connector; a second device connector coupled to a second output voltage port of the controller and configured to charge a second device that is coupled to the second device connector; a first amplifier having an inverting input port, a non-inverting input port and an output port, the non-inverting input port of the first amplifier being connected to the first device connector; a first plurality of photodiodes configured to emit light of a first color; a second plurality of photodiodes configured to emit light of a second color; the prior art fails to disclose the further inclusion of the combination of at least one of a transistor or a digital circuit coupled to the first plurality of photodiodes and the second plurality of photodiodes and configured to cause the first plurality of photodiodes to emit light of the first color or the second plurality of photodiodes to emit light of the second color 
Regarding Independent Claim 15, the prior art discloses a power sensing and indication device for charging devices, comprising: a controller for providing a charge to a device and having an input voltage port, a first output voltage port and a second output voltage port; and a power sensing and indication circuit including: a first device connector coupled to the first output voltage port and configured to charge a first device; a second device connector coupled to the second output voltage port and configured to charge a second device; an amplifier having an inverting input port, a non-inverting input port and an output port, the non-inverting input port of the amplifier being connected to the first device connector; a first plurality of photodiodes configured to emit light of a first color; a second plurality of photodiodes configured to emit light of a second color; the prior art fails to disclose the further inclusion of the combination of a transistor configured to cause the first plurality of photodiodes to emit light of the first color or the second plurality of photodiodes to emit light of the second color based on a comparison of a first voltage of the first device or a second voltage of the second device to a threshold voltage value that is a first voltage value based on a first control signal received when the first device is coupled to the first device connector and a second voltage value based on a second control signal received when the second device is coupled to the second device connector.
Regarding Independent Claim 21, the prior art discloses a power sensing and indication circuit, comprising: a first device connector coupled to a first output voltage port of a controller and configured to charge a first device that is coupled to the first device connector; a second prior art fails to disclose the further inclusion of the combination of at least one of a transistor or a digital circuit coupled to the first plurality of photodiodes and the second plurality of photodiodes and configured to cause the first plurality of photodiodes to emit light of the first color or the second plurality of photodiodes to emit light of the second color based on a comparison of a first voltage of the first device or a second voltage of the second device to a threshold voltage value that is approximately 12.1 mV based on a first control signal received from the first device being coupled to the first device connector or a second control signal received from the second device being coupled to the second device connector. 
Dependent Claims 2-11, 13, 14, and 16-20 are allowed for their dependence upon allowed independent claims 1, 15, and 21. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859